Citation Nr: 0834540	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1984 to July 1984 and in the U.S. Army from April 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
the veteran's claims of service connection for ruptured discs 
in the low back and for a torn ACL of the left knee.  The 
veteran filed a timely notice of disagreement as to both 
issues.  Subsequently, in December 2005, the RO granted the 
veteran's claim of service connection for a torn ACL of the 
left knee; as this determination constitutes a full grant of 
the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The claim was remanded in January 2008 for additional 
development.  It now returns to the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded. 

In its January 2008 remand, the Board instructed that the 
veteran's claims file be referred to a VA orthopedic examiner 
for an opinion as to the etiology and onset of the veteran's 
low back disability.  In particular, the Board required that 
the opinion include a discussion and explanation of the 
findings in the veteran's service medical records, to include 
evidence showing that the veteran suffered a low back injury 
in July 1987.  The Board further required that the opinion 
address whether the veteran's current back disability is a 
result of that injury, or is otherwise directly related to 
service.  The RO did send the file for an opinion; however, 
the only opinion of record is a May 2008 addendum addressing 
secondary service connection.  In this addendum, the examiner 
stated that he had already answered the first part of the 
questionnaire (concerning direct service connection) and was 
now answering the remaining part (concerning secondary 
service connection).  Unfortunately, an opinion as to whether 
the veteran's back disability is directly related to a 
disease or injury in service to include a back injury in July 
1987 (diagnosed as a back strain) is nowhere to be found in 
the claims file.

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the January 2008 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims folder should be 
referred to a VA orthopedic examiner for 
an opinion as to the etiology and onset 
of the veteran's the low back disability.  
The claims file and a copy of this 
decision must be made available to the 
examiner, and the examiner should 
indicate in his report whether or not the 
claims file was reviewed.

Specifically, the examiner's opinion must 
include a discussion and explanation of 
the findings in the veteran's service 
medical records, to include evidence 
showing that the veteran suffered a low 
back injury in July 1987.  In addition, 
the examiner is requested to address 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the veteran's current 
back disability is a result of that 
injury, or is otherwise directly related 
to service.  The examiner should note any 
other likely causes of the veteran's back 
problems, if possible.  A rationale for 
any opinion expressed should be provided.

2.  Thereafter, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




